                21-11298-lgb              Doc 1     Filed 07/15/21 Entered 07/15/21 14:41:22                             Main Document
                                                                  Pg 1 of 10

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                286 Rider Ave Acquisition LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  123 5th Avenue
                                  4th Floor
                                  Attn: 286 Rider Ave Lender LLC
                                  New York, NY 10003
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  286 Rider Avenue Bronx, NY 10451
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                 21-11298-lgb              Doc 1        Filed 07/15/21 Entered 07/15/21 14:41:22                               Main Document
                                                                      Pg 2 of 10
Debtor    286 Rider Ave Acquisition LLC                                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                2361

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12
9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                 21-11298-lgb                Doc 1         Filed 07/15/21 Entered 07/15/21 14:41:22                               Main Document
                                                                         Pg 3 of 10
Debtor    286 Rider Ave Acquisition LLC                                                                 Case number (if known)
          Name

10. Are any bankruptcy cases
    pending or being filed by a
                                            No
    business partner or an                  Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                         Debtor                                                                   Relationship
                                                    District                                When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                              preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                        No
    real property or personal           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                          Why does the property need immediate attention? (Check all that apply.)
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?
                                                   It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                     livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   Other
                                                  Where is the property?
                                                                                   Number, Street, City, State & ZIP Code
                                                  Is the property insured?
                                                   No
                                                   Yes. Insurance agency
                                                               Contact name
                                                               Phone



          Statistical and administrative information

13. Debtor's estimation of             .       Check one:
    available funds
                                                Funds will be available for distribution to unsecured creditors.
                                                After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                 1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                           5001-10,000                               50,001-100,000
                                        50-99
                                        100-199                                        10,001-25,000                             More than100,000
                                        200-999

15. Estimated Assets                    $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                        $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                        $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                        $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities               $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion

Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 3
                21-11298-lgb    Doc 1       Filed 07/15/21 Entered 07/15/21 14:41:22                         Main Document
                                                          Pg 4 of 10
Debtor   286 Rider Ave Acquisition LLC                                              Case number (if known)
         Name

                            $50,001 - $100,000                       $10,000,001 - $50 million              $1,000,000,001 - $10 billion
                            $100,001 - $500,000                      $50,000,001 - $100 million             $10,000,000,001 - $50 billion
                            $500,001 - $1 million                    $100,000,001 - $500 million            More than $50 billion




Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
                 21-11298-lgb            Doc 1      Filed 07/15/21 Entered 07/15/21 14:41:22                                Main Document
                                                                  Pg 5 of 10
Debtor    286 Rider Ave Acquisition LLC                                                            Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 15, 2021
                                                  MM / DD / YYYY


                             X   /s/ Lee E. Buchwald                                                      Lee E. Buchwald
                                 Signature of authorized representative of debtor                         Printed name

                                 Title    Manager




18. Signature of attorney    X   /s/ FRED B. RINGEL                                                        Date July 15, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 FRED B. RINGEL
                                 Printed name

                                 ROBINSON BROG LEINWAND GREENE GENOVESE & GLUCK P.C.
                                 Firm name

                                 875 THIRD AVENUE
                                 New York, NY 10022
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (212) 603-6300                Email address



                                 Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 5
 21-11298-lgb             Doc 1         Filed 07/15/21 Entered 07/15/21 14:41:22   Main Document
                                                      Pg 6 of 10




                   RESOLUTION TO FILE CHAPTER 11 REORGANIZATION

                                              BY THE MANAGER OF

                                      286 RIDER AVE ACQUISITION LLC

          The undersigned manager (“Manager”) of 286 RIDER AVE ACQUISITION

LLC, a New York limited liability company (“Company”), acting pursuant to New

York Limited Liability Company Law and the Operating Agreement of the Company

hereby adopts the following resolutions:

                WHEREAS, the Company is unable to satisfy its current
          financial obligations to its creditors and Manager having received,
          considered, and had discussions with counsel and other professionals;
          and

                  WHEREAS, it appearing in the business judgment of the
          Manager that it is in the best interest of the Company and its creditors
          to file a Voluntary Petition for relief under Chapter 11 of the United
          States Bankruptcy Code (“Bankruptcy Code”); it is hereby

                RESOLVED, that the Company initiate a case (“Case”) under
          Chapter 11 of the Bankruptcy Code in the United States Bankruptcy
          Court Southern District of New York; and it is further

                 RESOLVED, that, subject to Bankruptcy Court approval, the
          Company is hereby authorized to obtain debtor-in-possession financing
          from Be-Aviv 286 Rider LLC or such other lender offering better terms
          for debtor-in-possession financing; and it is further

                RESOLVED, that, the actions of the Manager shall always be in
          accordance with the Operating Agreement of the Company and any
          amendments thereto; and it is further

                 RESOLVED, that the Company shall employ and retain the
          following professionals to assist it in the bankruptcy process: Robinson
          Brog Leinwand Greene Genovese & Gluck, P.C., as bankruptcy counsel
          for the Company; and Rosewood Realty Group, as real estate sale
          broker.




{01110265.DOC;2 }#10383450 v2 \029220 \0001
 21-11298-lgb             Doc 1         Filed 07/15/21 Entered 07/15/21 14:41:22   Main Document
                                                      Pg 7 of 10

          IN WITNESS WHEREOF, the undersigned Manager has executed this

consent as of July 15, 2021.


286 RIDER AVE ACQUISITION LLC


/s/ Lee E. Buchwald
Lee E. Buchwald
Manager




{01110265.DOC;2 }#10383450 v2 \029220 \0001
 21-11298-lgb        Doc 1      Filed 07/15/21 Entered 07/15/21 14:41:22    Main Document
                                              Pg 8 of 10



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X

In re:                                                        Chapter 11

286 RIDER AVE ACQUISITION LLC,                                Case No: []

                                           Debtor.
----------------------------------------------------------X

                   DECLARATION PURSUANT TO LOCAL RULE 1007-2

         Lee E. Buchwald, hereby declares under penalty of perjury that the following

statements are true and correct:

          1.     I am the manager of 286 Rider Ave Acquisition LLC (“Debtor”) and am

fully familiar with the facts set forth herein.

          2.     I submit this declaration in accordance with Local Bankruptcy Rule

1007-2 in support of the Debtors’ filing of a voluntary petition under Chapter 11 of

Title 11 of the United States Code (“Bankruptcy Code”).

          3.     The Debtor is the owner of the real property located at 286 Rider

Avenue, Bronx, New York (“Property”). On September 19, 2019, Debtor, as

borrower entered into a mortgage loan (“Loan”) in the original principal amount of

$8,000,000.00 with Be-Aviv 286 Rider LLC (“Lender”) in its capacity as lender.

Contemporaneously, the Debtor granted Lender a mortgage and security interest in

Borrower’s interest in the Property and pledged its one hundred percent (100%) of

the membership interests in Borrower to Lender (“Pledge”).




{01110341.DOC;3 }392093
 21-11298-lgb    Doc 1   Filed 07/15/21 Entered 07/15/21 14:41:22     Main Document
                                       Pg 9 of 10



        4.    By letter dated March 2, 2021, Lender advised the Debtor that the

Loan had matured on March 1, 2021, demanded immediate payment of all amounts

due under the Loan, and reserved all its rights.

        5.    By letter dated April 27, 2021, Lender advised the Debtor that the

Debtor’s continued failure to pay the amounts due under the Loan constituted an

event of default under the Loan documents, allowing Lender to exercise its rights

under the Pledge. Accordingly, Lender assigned, transferred, and registered, as

applicable, all membership and equity interest of the Debtor to and in the name of

Lender as if Lender were the absolute owner

        6.    By letter dated July 15, 2021, Lender confirmed its notification to the

Debtor’s former equity security holders that it had exercised its rights under the

Pledge and made a second demand for all of the books and records of the Debtor.

        7.    On June 14, 2021, Lender appointed 286 Rider Ave Lender LLC as

managing member of the Debtor. On July 1, 2021 286 Rider Ave Lender LLC

engaged Lee E. Buchwald as a manager of the Debtor and authorized him to file

this chapter 11 case as soon as practical.

        8.    No pre-petition committee was organized prior to the Order for relief.

        9.    No property of the Debtor is in the possession and control of a receiver.

        10.   Because of the membership change brought on by the Debtor’s default

under the Loan and the Lender’s exercise of its rights under the Pledge and transfer

of the membership interests to 286 Rider Ave Lender LLC, the Debtor is currently

not in possession of its books and records and cannot file, among other things, its



                                    {01110341.DOC;3 }-2-
 21-11298-lgb    Doc 1   Filed 07/15/21 Entered 07/15/21 14:41:22      Main Document
                                      Pg 10 of 10



list of 20 largest unsecured creditors, schedules, and statement of financial affairs.

In order to prepare its schedules and statement of financial affairs, the Debtor

intends to immediately file an application under Bankruptcy Rule 2004 to subpoena

the Debtor’s books and records from the prior interest holders and to depose the

prior members to obtain the information needed to file a complete set of schedules

and statement of financial affairs. The Debtor has also filed a motion to extend its

deadline to files its schedules and statement of financial affairs so that upon receipt

of its books and records and other financial information, the Debtor will have

sufficient time to review all information and complete its schedules and statement

of financial affairs.

        11.   At the present time, there is no ongoing development of the Property

and, therefore, no budget is included with this declaration.

Dated: July 15, 2021



                                 286 RIDER AVE ACQUISITION LLC


                                 By: /s/ Lee E. Buchwald
                                 LEE E. BUCHWALD
                                 MANAGER




                                    {01110341.DOC;3 }-3-
